EXHIBIT 21 Subsidiaries of the Registrant The following is a list of subsidiaries of FactSet Research Systems Inc., a Delaware corporation, as of August 31, 2015. Name of Subsidiary State or Country of Incorporation or Organization Code Red, Inc. Massachusetts Code Red Consulting Ltd England FactSet Benelux B.V. Netherlands FactSet Brasil Consultoria Ltda Brazil FactSet Canada, Inc. Canada FactSet Data Systems, Inc. Delaware FactSet Delaware, LLC Delaware FactSet Europe Limited England FactSet Europe S.a.r.l. Luxembourg FactSet Europe S.a.r.l. New York FactSet France Inc. Delaware FactSet France S.a.r.l France FactSet GmbH Germany FactSet Holdings UK Limited England / Wales FactSet Hong Kong Limited Hong Kong FactSet Ireland Limited Ireland FactSet Italia S.r.l. Italy FactSet JCF S.A.S. France FactSet Limited Delaware FactSet Mergerstat, LLC Delaware FactSet Pacific, Inc. Delaware FactSet Pacific, Inc. Australia FactSet Pacific, Inc. Japan FactSet Philippines, Inc. Philippines FactSet Research Limited New York FactSet Research Ltd England / Wales FactSet Research Systems South Africa (Pty) Ltd South Africa FactSet Spain SL Spain FactSet Systems India Private Limited India FactSet Sweden AB Sweden FactSet Singapore PTE LTD Singapore FactSet (UAE) LLC United Arab Emirates LionShares Europe S.A.S. France Market Metrics LLC Massachusetts Matrix Data Ltd England / Wales Matrix Data Research Limited England / Wales Rhetorik Limited England / Wales StreetAccount LLC Wyoming SIA FactSet Latvia Latvia
